                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA


ANTHONY PENTON,                             No. 2:11-cv-0518-TLN-KJN P

              Plaintiff,

       v.

L. JOHNSON, et al.,                         ORDER AND WRIT OF HABEAS
                                            CORPUS AD TESTIFICANDUM
                                     /

       Anthony Penton, inmate #P-73663, a necessary and material witness in a settlement
conference in this case on November 29, 2018, is confined in La Palma Correctional Center,
Eloy, Arizona, in the custody of the Warden. Accordingly, in order to secure this inmate's
attendance it is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the
custodian to produce the inmate before Magistrate Judge Edmund F. Brennan to appear by
telephone from his present place of confinement to the U. S. District Court, Courtroom No. 8,
501 I Street, Sacramento, California 95814, on November 29, 2018, at 10:00 a.m.

       ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issues, under the seal of this court,
          commanding the Warden to produce the inmate named above to participate in a
          settlement conference by telephone at the time and place above, until completion of
          the settlement conference or as ordered by the court.
       2. The custodian is ordered to notify the court of any change in custody of this inmate
          and is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, La Palma Correctional Center, 5501 North La Palma Road, Eloy, AZ 85131:

        WE COMMAND you to produce the inmate named above to testify before Judge
Brennan at the time and place above, by telephone, until completion of the settlement conference
or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

DATED: November 1, 2018.
